DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-28, 30, and 41 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nordahl-Pedersen (US Pub. 10,729,110 B2).
Regarding claim 27, Nordahl-Pedersen discloses a tank for farming of marine organisms, the tank comprising: 
a main chamber to hold the marine organisms (Fig. 1, net cage 12), wherein the tank further comprises: 
a first ring chamber arranged at the periphery of the main chamber (Fig. 1, basin 20); 
and wherein water from the main chamber is circulated via one or more pipelines to the first ring chamber or to the main chamber (Fig. 1, pipeline 18).
Regarding claim 28, Nordahl-Pedersen discloses the water is circulated via the one or more pipelines to the first ring chamber and wherein there are openings in a wall of the first ring chamber set up so that the water is circulated back to the main chamber (Fig. 1, water is circulated through pipeline 18 from the net cage 12 to the basin 20).
Regarding claim 30, Nordahl-Pedersen discloses the one or more pipelines are arranged near the center of the main chamber and fitted with a pumping device that lifts the water sufficiently high up so that the water flows freely in a horizontally tilted section to the first ring chamber (Col. 3, lines 24-25: “In one embodiment fresh water is supplied to the water reservoir (A) from the water reservoir (B)”).
Regarding claim 41, Nordahl-Pedersen discloses the bottom of the main chamber slopes down towards the center of a well where there is a collection of dead marine organisms and waste material, or wherein an outer wall in the main chamber is insulated, or wherein the tank further comprises a plurality of ring chambers defined by additional ring chambers in addition to the first ring chamber, a roof is placed over the tank and the roof is dimensioned for lifting and anchoring of walls between the plurality of ring chambers and between the plurality of ring chambers and the main chamber, or wherein the first ring chamber is divided into a multitude of part chambers, either by horizontal or vertical wall sections (Fig. 1, watertight wall 14 is sloped towards a drain).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 34-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nordahl-Pedersen (US Pub. 10,729,110 B2) in view of Gravdal (US Pub. 2004/0256301 A1).
Regarding claim 31, Nordahl-Pedersen discloses the claimed invention except for as taught by Gravdal, the pumping device is a propeller pump (Pg. 3, [0048], lines 1-3: “Contaminated water in the main tank 1 is sucked in an unspecified way, with the aid of a pump 25 or propeller 26, into the central pipe 9 by way of the sieve 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Nordahl-Pedersen to be a propeller pump as taught by Gravdal because it might be a more optimal pump for this application.
Regarding claim 34, Nordahl-Pedersen discloses the claimed invention except for as taught by Gravdal, an injector for the addition of small gas bubbles into the water that is led through the one or more pipelines (Pg. 3, [0044], lines 16-23: “Furthermore, the aeration chamber 20 is bound by a set of vertical dividing walls 21 that bound inlet 19 and a horizontal outlet 22 of the aeration chamber 20. It has been found advantageous to use diffusers 18 to establish a more effective aeration, and in a preferred embodiment diffusers and associated pipe connections are thus arranged at about half the circumference of the circular aeration chamber 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Nordahl-Pedersen to include the aeration of Gravdal so that the water is properly oxygenated for the fish.
Regarding claim 35, Nordahl-Pedersen discloses the claimed invention except for as taught by Gravdal, an air supply means is arranged for the supply of air, or wherein microbubbles are added via an injector to the chamber (Fig. 2, aeration system 18), or wherein the tank further comprises one or more drainage wells arranged peripherally adjacent to an upper section of the first ring chamber such that foam is transferred from the first ring chamber to the drainage wells.
	However, Nordahl-Pedersen as modified by Gravdal does not disclose the air supply means is arranged in the first ring chamber for the supply of air. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the air supply means in any of the chambers as required by design constraints, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 40, Nordahl-Pedersen discloses the claimed invention except for as taught by Gravdal, the first ring chamber comprises a plurality of nozzles along the circumference of the first ring chamber set out to supply air to the first ring chamber so that the water is circulated and aerated in the first ring chamber, or wherein the first ring chamber has a vertical extension corresponding to the vertical depth of a wall section of the tank (Fig. 1, circular wall 4 has a length that corresponds to the depth of second chamber 27), or wherein4U.S. Serial No. 16/978,704PATENT Preliminary AmendmentAttorney Docket No. CU-100565the tank further comprises a second ring chamber having a vertical extension corresponding to the vertical depth of the wall section of the tank, or wherein a pump is arranged in the one or more pipelines and sets the water to circulate from the main chamber to the first ring chamber (Fig. 1, pump 25 circulates water into main tank 1), or wherein the tank further comprises a second ring chamber having means arranged in the second ring chamber to blow air upwards along a wall in the second ring chamber so that the water is set into rotation vertically in the second ring chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Nordahl-Pedersen to include the aeration of Gravdal so that the water is properly oxygenated for the fish.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nordahl-Pedersen (US Pub. 10,729,110 B2) in view of Bradley (US Pub. 2010/0170450 A1).
Regarding claim 32, Nordahl-Pedersen discloses the claimed invention except for as taught by Bradley, a vacuum pump is disposed in communication with the one or more pipelines and set up so that a negative pressure is established in a section of the one or more pipelines, or so that a negative pressure and venting from the one or more pipelines are established with a cyclone (Pg. 5, [0033], lines 14-17: “The carbon dioxide and byproducts in the form of foam can be removed via the outlet 64 that can be aided by a suitable vacuum pump”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Nordahl-Pedersen to include the vacuum pump of Bradley as an alternative means of pumping the fluid.
Regarding claim 33, Nordahl-Pedersen as modified by Bradley discloses the claimed invention in addition to as taught by Nordahl-Pedersen, the water circulates slowly via the one or more pipelines so that the water is subjected to a negative pressure for a long time (Water is conveyed through the pipe of Nordahl-Pedersen as modified. If the vacuum pump of Bradley is used, the water would be subject to a negative pressure).
Allowable Subject Matter
Claims 29 and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 05/30/22, with respect to the rejection(s) of claim(s) 27-41 under Gravdal in view of Hoult have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649